CONCURRING OPINION
Mollison, Judge:
I concur in the decision and judgment rendered by my colleagues in this case. It is apparent that the difference in result obtained by the customs examiner from that obtained by the commercial grader in this instance came about by reason of the use of two different methods of determining the “fibers of predominant fineness” found in any given fleece. The term “fibers of predominant fineness” appears in the amended regulations of the Secretary of Agriculture under the caption “Methods for Determining the Grade of Wool.”
The customs examiner determined the fibers of predominant fineness by opening up each fleece and talcing from 12 to 20 staples from all over the fleece, i. e., “shoulders, britch, belly, sides, and down the back — all around.” Each of those staples was compared with the official practical forms, and the predominant fineness found in the staples determined the grade of the fleece.
The commercial grader, on the other hand, graded the fleeces first, by examining them as they came rolled up, and from his experience judged from the flesh side of the fleece the fineness of the wool. In those cases where he found it necessary to withdraw staples, he took them from the back or sides, and not from all around, for the reason that in his experience the fibers of predominant fineness were to be found on the sides and back of the fleeces. *
There does not appear to be any question but that in any given fleece fibers of varying grades will be found. It is the uncontradicted testimony of qualified witnesses that the fibers found in the neck, shoulders, and belly or skirts of a fleece will generally be finer than those found on the back and sides of the fleece, and that the fibers *98found on the hocks and britch of the fleece will generally be coarser than those found on the back and sides, which appear to be the major portion of the fleece.
Obviously, the method followed by the customs examiner would result in the inclusion in the determination of fibers of predominant fineness fibers taken from parts of the fleece 'which are consistently finer or coarser than those in the areas where the characteristic or uniform fibers of the fleece are found, i. e., the back and sides. The Government method, therefore, would be an “averaging” method of all the fibers found in all areas of the fleece. It is easily seen, moreover, that if the back and sides constituted one-half or more of the area of a fleece and yet contributed less than one-half of the staples to be compared, a disproportion of fibers other than the characteristic fibers of the fleece would be involved in the result.
It will be noted that the “Inspection Method” for determining the grade of wool contained in the regulations of the Secretary of Agriculture, which method was intended to form the basis of the examination by both the customs officers and the commercial grader, provides—
* * * that for any individual fleece the grade shall be determined by a comparison of the fibers of predominant fineness found therein with said practical forms of the Official Standards.
An “averaging” method would not necessarily determine the fibers of predominant fineness in the fleece, but merely the average fineness of the fibers in. the fleece, and would be only more or less accurate even in 'that respect, depending upon the proportion of the staples withdrawn to the areas from which they were withdrawn. On the other hand, the method followed by the commercial grader appears to have been a practical, as well as a literal, compliance with the aforesaid regulations.